Per Curiam.

Having thoroughly reviewed the record in this case, we *18concur in the board’s findings that respondent violated DR 1-102(A)(3), (4), and (5), and 9-102(B)(4). We also agree with the board’s recommendation. Therefore, we order that respondent be indefinitely suspended from the practice of law in Ohio. Respondent is further ordered to show complete restitution and adequate recovery upon any application he makes for readmission to the Ohio Bar. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright and H. Brown, JJ., concur.
Resnick, J., dissents.